
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.13


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AIRCRAFT SECURITY AGREEMENT

Dated as of October 30, 2002

Among

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Trustee,

WORLD TRAVEL, LLC

and

WYNN LAS VEGAS, LLC


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Section


--------------------------------------------------------------------------------

  Heading

--------------------------------------------------------------------------------

  Page

--------------------------------------------------------------------------------

Parties   1
Preamble
 
1
SECTION 1.
 
DEFINITIONS
 
2
 
 
Section 1.1.
 
Loan Agreement Definitions
 
2     Section 1.2.   UCC Definitions   2
SECTION 2.
 
SECURITY INTEREST
 
2
 
 
Section 2.1.
 
Grant of Security
 
2     Section 2.2.   Continuing Security Interest   2     Section 2.3.   The
Owner and World Travel Remain Liable   3     Section 2.4.   Consent and
Acknowledgement   3
SECTION 3.
 
WARRANTIES
 
3
SECTION 4.
 
COVENANTS WITH RESPECT TO THE AIRCRAFT COLLATERAL
 
5
 
 
Section 4.1.
 
Possession and Use of Aircraft; Compliance with Laws
 
5     Section 4.2.   Leases and Assignments   6     Section 4.3.   Maintenance  
6     Section 4.4.   Alterations, Modifications, Etc   7     Section 4.5.  
Identifying Numbers and Registration; Legend; Changes; Inspection   8    
Section 4.6.   Liens   9     Section 4.7.   Replacements and Substitutions   9  
  Section 4.8.   Amendments   10
SECTION 5.
 
CERTIFICATE, SCHEDULES AND REPORTS
 
10
SECTION 6.
 
ADDITIONAL AGREEMENTS OF THE OWNER AND WORLD TRAVEL
 
10
SECTION 7.
 
RISK OF LOSS; INSURANCE
 
11
 
 
Section 7.1.
 
Casualty
 
11     Section 7.2.   Insurance Coverages   13     Section 7.3.   Insurance
Certificates and Policies   13
SECTION 8.
 
DEFAULTS AND REMEDIES
 
13
 
 
Section 8.1.
 
Defaults
 
13     Section 8.2.   Sale of Aircraft Collateral   14     Section 8.3.  
Application of Sale Proceeds   14     Section 8.4.   Power of Attorney   15    
Section 8.5.   Remedies Cumulative; Consents   15     Section 8.6.   Allocation
of Aircraft Collateral   15
SECTION 9.
 
GENERAL PROVISIONS
 
15
 
 
Section 9.1.
 
Document
 
15     Section 9.2.   Amendments; Etc.   15     Section 9.3.   Notices   15    
Section 9.4.   Section Captions   16

i

--------------------------------------------------------------------------------

    Section 9.5.   Severability; No Waiver   16     Section 9.6.   Governing
Law.   16     Section 9.7.   Counterparts   16     Section 9.8.   Risk of Loss  
16     Section 9.9.   Principal Waivers   17
Signature
 
18
SCHEDULE A—Description of Aircraft Collateral
 
 
EXHIBIT A—Form of Aircraft Security Agreement Supplement
 
 

ii

--------------------------------------------------------------------------------

Aircraft Security Agreement

AIRCRAFT SECURITY AGREEMENT

        THIS AIRCRAFT SECURITY AGREEMENT (this "Security Agreement") made as of
October 30, 2002, by WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in
its individual capacity, but solely as Trustee (in such capacity, the "Owner")
of that certain trust created under the Trust Agreement (the "Aircraft Trust")
dated as of May 10, 2002 with and World Travel, LLC, a Nevada limited liability
company ("World Travel") as Trustor, and World Travel in favor of WYNN LAS
VEGAS, LLC, a Nevada limited liability company (being referred to herein,
together with any successor(s) thereto in such capacity, as the "Company").

W  I  T  N  E  S  S  E  T  H  :

        WHEREAS, pursuant to that certain Business Loan Agreement dated as of
February 28, 2002, World Travel borrowed (the "Original Loan") from Bank of
America, N.A. funds to pay the purchase price of the Aircraft (as hereinafter
defined);

        WHEREAS, pursuant to that certain Mortgage, Security Agreement and
Assignment dated as of February 28, 2002, (the "Mortgage") recorded by the FAA
on March 14, 2002 as conveyance no. H105055 World Travel granted Bank of
America, N.A. a lien on the Aircraft to secure its obligations under the
Original Loan;

        WHEREAS, pursuant to that certain Assignment and Assumption Agreement
dated May 10, 2002 between World Travel and the Owner, recorded by the FAA on
June 3, 2002 as conveyance no. GG027466 the Owner assumed the obligations of
World Travel under the Mortgage;

        WHEREAS, pursuant to that certain Amended and Restated Operating
Agreement dated as of October 30, 2002, (the "Aircraft Operating Agreement")
World Travel has been granted an exclusive license to possess, use and operate
the Aircraft and has assumed certain obligations in connection therewith;

        WHEREAS, pursuant to the terms of the Loan Agreement dated as of
October 30, 2002 (as amended from time to time, the "Loan Agreement"), among the
Company and the several lenders listed in Schedule IA1 attached thereto
(together with each successive lender thereunder, the "Lenders"), the Company
has agreed to borrow, and the Lenders have agreed to lend, subject to certain
conditions, up to $188,500,000;

        WHEREAS, pursuant to the terms of the Intercompany Note dated as of
October 30, 2002 (as amended from time to time, the "Intercompany Note"), from
World Travel to the Company, World Travel will borrow from the Company the funds
necessary to repay the Original Loan and for Bank of America, N.A. to release
the Mortgage;

        WHEREAS, as a condition precedent to making its loan to World Travel,
the Company has required that the Owner and World Travel enter into this
Security Agreement;

        WHEREAS, as a condition precedent to making their loans, the Lenders
have required that World Travel guaranty the obligations of the Company under
the Loan Agreement;

        WHEREAS, as a further condition precedent to making their loans, the
Lenders have required that the Company assign to a collateral agent on their
behalf its interests in this Security Agreement and in the Intercompany Note;
and

        WHEREAS, therefore, the Owner and World Travel wish to execute, deliver
and perform, and have each duly authorized the execution, delivery and
performance of, this Security Agreement.

--------------------------------------------------------------------------------


        NOW, THEREFORE, the Owner and the Company hereby agree as follows:

SECTION 1.    DEFINITIONS.

        Section 1.1.    Loan Agreement Definitions.    Unless otherwise defined
herein or the context otherwise requires, terms used in this Security Agreement,
including its preamble and recitals, have the meanings provided in Appendix I to
the Loan Agreement.

        Section 1.2.    UCC Definitions.    Unless otherwise defined herein
(including those terms defined in Appendix I to the Loan Agreement) or the
context otherwise requires, terms for which meanings are provided in the UCC are
used in this Security Agreement, including its preamble and recitals, with such
meanings.

SECTION 2.    SECURITY INTEREST.

        Section 2.1.    Grant of Security.    As security for the payment and
performance of all obligations of World Travel under the Intercompany Note and
any other Loan Document to which it is party or agreement or document related to
any Loan Document (hereinafter, collectively, the "World Liabilities"), the
Owner and World Travel (as Trustor under the Aircraft Trust) hereby transfer,
assign and pledge to the Company, and grant to the Company, a continuing first
and prior security interest in and to, all of the Owner's and World Travel's
respective right, title and interest in (i) the Aircraft, including, without
limitation, the Airframe and Engines, listed on Schedule A hereto and each
Schedule A to each Aircraft Security Agreement Supplement executed pursuant to
Section 7.1, whether now or hereafter existing or acquired by the Owner or World
Travel or in which the Owner or World Travel now has or at any time in the
future may acquire any right, title or interest, (ii) the Aircraft Contracts, to
the extent that such contracts are assignable, (iii) contracts and warranties
including, without limitation, the Las Vegas Jet Lease and the Aircraft
Operating Agreement, necessary to operate and maintain the Aircraft or otherwise
specifically related to the Aircraft, to the extent that such contracts are
assignable, (iv) any rights to Liquidated Damages, rebates, offset or other
warranty payments, or assignment under a purchase order, invoice or purchase
agreement with any manufacturer of or contractor for any portion of the
foregoing, to the extent that such rights are assignable, (v) all insurance
policies relating to the Aircraft required to be maintained pursuant to any Loan
Document, (vi) all logs, manuals, books, records, writings, databases,
information and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing and
(vii) all proceeds from the sale of any or all of the foregoing, and to the
extent not otherwise included, all payments under insurance (whether or not the
Owner or World Travel is the loss payee thereof) or any indemnity, warranty or
guarantee payable by reason of loss or damage to or otherwise with respect to
any of the foregoing (collectively, the "Aircraft Collateral").

        Section 2.2.    Continuing Security Interest.    This Security Agreement
shall create a continuing security interest in the Aircraft Collateral and shall
(a) remain in full force and effect until payment in full of all World
Liabilities, (b) be binding upon the Owner and World Travel, their respective
successors, transferees and assigns, and (c) inure, together with the rights and
remedies of the Company hereunder, to the benefit of the Company. Without
limiting the generality of the foregoing clause (c), the Company may assign or
otherwise transfer (in whole or in part) the Intercompany Note held by it to the
Collateral Agent on behalf of the Lenders, and the Collateral Agent shall
thereupon become vested with all the rights and benefits in respect thereof
granted to the Company under any Loan Document (including this Security
Agreement) or otherwise.

        Upon the payment in full of all World Liabilities, the security interest
granted herein shall terminate and all rights to the Aircraft Collateral granted
thereby shall revert to the Owner and World Travel, respectively. Upon any such
termination, the Company will, at the request and at the sole expense of World
Travel, execute and deliver to the Owner and World Travel such documents as the
Owner and World Travel shall reasonably request to evidence such termination.

2

--------------------------------------------------------------------------------


        Section 2.3.    The Owner and World Travel Remain Liable.    Anything
herein to the contrary notwithstanding:

        (a)  the Owner and World Travel shall remain liable under the contracts
and agreements included in the Aircraft Collateral to the extent set forth
therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Security Agreement had
not been executed,

        (b)  the exercise by the Company, or its assigns, of any of its rights
hereunder shall not release the Owner or World Travel from any of its duties or
obligations under any such contracts or agreements included in the Aircraft
Collateral, and

        (c)  the Company shall not have any obligation or liability under any
such contracts or agreements included in the Aircraft Collateral by reason of
this Security Agreement, nor shall the Company be obligated to perform any of
the obligations or duties of the Owner or World Travel thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

        Section 2.4.    Consent and Acknowledgement.    Anything herein to the
contrary notwithstanding, the Owner and World Travel hereby acknowledge and
agree that:

          (i)  the rights and powers of the Company under this Security
Agreement and the Intercompany Note are being assigned concurrently with the
execution hereof to the Collateral Agent for the benefit of the Lenders pursuant
to the Borrower Aircraft Assignment;

        (ii)  notwithstanding any action on inaction by World Travel or the
Owner, the occurrence and continuance of an Event of Default under the Loan
Agreement shall constitute an Aircraft Event of Default under each of this
Security Agreement and the Intercompany Note; and

        (iii)  upon the occurrence and continuance of a default under the
Intercompany Note or an Aircraft Event of Default under this Security Agreement,
the Collateral Agent, as assignee of the Company, may exercise all of the
rights, remedies and powers of the Company set forth in the Intercompany Note
and this Security Agreement, including without limitation, the right to demand
payment on the Intercompany Note and the exercise of remedies set forth in
Section 8.

SECTION 3.    WARRANTIES.

        (a)  The Owner hereby represents and warrants to the Company, the
Collateral Agent and each Lender that:

          (i)  the Owner (A) is, and will remain, duly organized, existing and
in good standing and will remain the Trustee of the Aircraft Trust Agreement
pursuant to the terms of the Aircraft Trust Agreement and (B) is and will be the
lawful owner of all of the Aircraft Collateral, free of all liens and claims
whatsoever, other than Permitted Liens, with full power and authority to execute
this Security Agreement and perform the obligations of the Owner hereunder and
to subject the Aircraft Collateral to the security interest hereunder;

        (ii)  all information with respect to the Aircraft Collateral and the
Owner set forth in any schedule, certificate or other writing at any time
heretofore or hereafter furnished by the Owner to the Company, the Collateral
Agent or any Lender and all other written information heretofore or hereafter
furnished by the Owner to the Company, the Collateral Agent or any Lender, is
and will be true and correct in all material respects as of the date furnished,
unless it refers by its terms to a specific date, then as of that date;

        (iii)  on the Initial Advance Date (i) the Aircraft has been duly
certificated by the Federal Aviation Administration as to type and airworthiness
and (ii) the Owner has granted exclusive use and possession of the Aircraft to
World Travel under the Aircraft Operating Agreement;

3

--------------------------------------------------------------------------------




        (iv)  the Owner is a "citizen of the United States" pursuant to 49
U.S.C. Subtitle VII of the United States Code, as amended (the "FAA Act"), and
the regulations thereunder and is properly qualified under the FAA Act and all
applicable regulations to hold title to the Aircraft;

        (v)  the Owner has its chief executive office at the location set forth
below its signature on the signature page;

        (vi)  the Aircraft Trust Agreement and this Security Agreement have been
duly authorized, executed and delivered and constitute legal, valid and binding
agreements against the Owner and constitute legal, valid and binding agreements
enforceable under all applicable laws in accordance with their terms, except to
the extent that the enforcement of remedies may be limited under applicable
bankruptcy and insolvency laws;

      (vii)  no approval or consent or withholding of objections is required
from any governmental authority or instrumentality or any other entity with
respect to the entry into, or performance by, the Owner of the this Security
Agreement or the Aircraft Trust Agreement, except such as have already been
obtained; and

      (viii)  the entry into and performance of the Aircraft Trust Agreement and
this Security Agreement by the Owner will not violate the Owner's organizational
documents, or any judgment, order, law or regulation applicable to the Owner, or
result in any breach or constitute a default under, or result in the creation
of, any lien, claim or encumbrance on any of the Owner's property (except for
liens in favor of the Company and the Collateral Agent) pursuant to, any
indenture mortgage, deed of trust, bank loan, credit agreement, or other
agreement or instrument to which the Owner is a party.

        (b)  World Travel hereby represents and warrants to the Company, the
Collateral Agent and each Lender that:

          (i)  this Security Agreement creates a valid first priority security
interest in the Aircraft Collateral securing payment and performance of the
World Liabilities and that all filings and other action necessary to perfect
such security interest have been taken;

        (ii)  all information with respect to the Aircraft Collateral and World
Travel set forth in any schedule, certificate or other writing at any time
heretofore or hereafter furnished by World Travel to the Company, the Collateral
Agent or any Lender and all other written information heretofore or hereafter
furnished by World Travel to the Company, the Collateral Agent or any Lender, is
and will be true and correct in all material respects as of the date furnished,
unless it refers by its terms to a specific date, then as of that date;

        (iii)  on the Initial Advance Date (i) the Aircraft has been duly
certificated by the Federal Aviation Administration as to type and airworthiness
and (ii) World Travel has granted authority to operate the Aircraft to Las Vegas
Jet pursuant to the Las Vegas Jet Lease;

        (iv)  the Aircraft is hangared in the location set forth in Schedule A
hereto;

        (v)  all action for registration of the Aircraft which is necessary in
light of World Travel's intended use thereof has been taken;

        (vi)  all licenses, approvals, authorizations, consents and permits
required for the use and operation of such Aircraft have been obtained from the
appropriate Governmental Agency having jurisdiction (including, without
limitation, the FAA or the United States Department of Transportation) or from
private parties, as the case may be;

      (vii)  there are no patents, patent rights, trademarks, service marks,
trade names, copyrights, licenses or other intellectual property rights with
respect to the Aircraft that are necessary for the operation of the Aircraft and
that have not been obtained;

4

--------------------------------------------------------------------------------




      (viii)  the Aircraft Trust Agreement and this Security Agreement have been
duly authorized, executed and delivered and constitute legal, valid and binding
agreements against World Travel and constitute legal, valid and binding
agreements enforceable under all applicable laws in accordance with their terms,
except to the extent that the enforcement of remedies may be limited under
applicable bankruptcy and insolvency laws;

        (ix)  no approval or consent or withholding of objections is required
from any governmental authority or instrumentality or any other entity with
respect to the entry into, or performance by, World Travel of the this Security
Agreement or the Aircraft Trust Agreement, except such as have already been
obtained; and

        (x)  the entry into and performance of the Aircraft Trust Agreement and
this Security Agreement by World Travel will not violate the World Travel's
organizational documents, or any judgment, order, law or regulation applicable
to World Travel, or result in any breach or constitute a default under, or
result in the creation of, any lien, claim or encumbrance on any of World
Travel's property (except for liens in favor of the Company and the Collateral
Agent) pursuant to, any indenture mortgage, deed of trust, bank loan, credit
agreement, or other agreement or instrument to which World Travel is a party.

SECTION 4.    COVENANTS WITH RESPECT TO THE AIRCRAFT COLLATERAL.

        The Owner and World Travel covenant and agree as follows:

        Section 4.1.    Possession and Use of Aircraft; Compliance with
Laws.    The Owner and World Travel agree that the Aircraft will be used and
operated in compliance with all applicable Requirements of Law. Neither the
Owner nor World Travel shall use the Aircraft or any part thereof for any
purpose or in any manner that would materially adversely affect the Fair Market
Value, the utility of the Aircraft as a passenger aircraft or the remaining
useful life of such Aircraft, ordinary wear and tear and depreciation excepted.
The Owner and World Travel shall procure and maintain in effect airworthiness
certificates related to Aircraft and all licenses, registrations, certificates,
permits, approvals and consents required by any Requirement of Law or by any
Governmental Authority necessary for the ownership, delivery, installation,
maintenance, repair, use and operation of the Aircraft. Neither the Owner nor
World Travel shall (a) use, operate, or maintain the Aircraft or any portion
thereof in violation of Section 4.3 or any Insurance Requirement; (b) lease,
assign or otherwise permit the use of any of the Aircraft except as may be
permitted by Section 4.2; or (c) except as set forth in Section 4.2 or in the
Loan Agreement, sell, assign or transfer any of its rights or in any of the
Aircraft, or directly or indirectly create, incur or suffer to exist any Lien on
any of its rights hereunder or in any of the Aircraft, except for Permitted
Liens. The Owner and World Travel agree that the Aircraft will be operated at
all times by a pilot whose certification is in compliance with all applicable
Requirements of Law and any Insurance Requirement, including the necessary
minimum "total pilot hours" and the minimum "pilot-in command hours". At all
times during the term of this Security Agreement, the Owner and World Travel
agree not to operate or locate the Aircraft, or allow the Aircraft to be
operated or located, in or over any country or jurisdiction (each, a "Restricted
Jurisdiction") for which any of the "Specified Directives" (as defined below)
would prohibit the aircraft from being operated or located in, or over. In
addition, the Owner and world Travel agree not to violate, or permit the
violation of, such Specified Directives and the Owner and World Travel also
agree to prohibit any national of such Restricted Jurisdiction from operating
the Aircraft. The term "Specified Directives" shall mean any United States
export or other law or United Nations security council directive, including
without limitation, the Trading With the Enemy Act, 50 U.S.C. App. Sections 1 et
seq., the International Emergency Economic Powers Act, 50 U.S.C. App. Sections
1701 et seq., and the Export Administration Act, 50 U.S.C. App. Sections 2401 et
seq.

        Notwithstanding anything contained in the paragraph set forth
immediately above, the Owner and World Travel hereby further agree not to
(i) operate the Aircraft or permit the Aircraft to be operated

5

--------------------------------------------------------------------------------


except in operations for which the Owner and World Travel (or any lessee or
other Person permitted by the provisions of Section 4.2 hereof to operate the
Aircraft) is duly authorized by the Federal Aviation Administration or other
governmental authority having jurisdiction over the Aircraft; (ii) use or permit
the Aircraft to be used for a purpose for which the Aircraft is not designed or
reasonably suitable; and (iii) operate, use or locate the Aircraft, or suffer
the Aircraft to be operated, used or located (A) and in any area excluded from
coverage by any insurance required by the Insurance Requirements, (B) any
country with which the United States shall not have full diplomatic relations,
or (C) in any recognized or threatened area of hostilities. The Owner and World
Travel hereby further agree to operate the Aircraft, or permit the Aircraft to
be operated, predominately for business purposes.

        Section 4.2.    Leases and Assignments.    Except for leases permitted
by this Section 4.2, neither the Owner nor World Travel may assign, lease,
mortgage, pledge or otherwise transfer to any Person, at any time, in whole or
in part, any of its rights, title or interest in, or obligations to or under
this Security Agreement, any other Loan Document or to any portion of the
Aircraft. Each lease entered into in accordance with this Section 4.2 shall be
referred to as an "Aircraft Lease." The Owner and World Travel may, so long as
no Aircraft Event of Default exists, lease all or any portion of the Aircraft to
one or more of World Travel's Affiliates. With respect to any Aircraft Lease
permitted under this Section 4.2, neither the Owner nor World Travel shall lease
any portion of the Aircraft to any Person who shall then be engaged in any
proceedings for relief under any bankruptcy or insolvency law or laws relating
to the relief of debtors.

        No Aircraft Lease hereunder will (a) discharge or diminish any of the
Owner's or World Travel's obligations to Company hereunder or the Owner's or
World Travel's obligations to any other Person under any other Loan Document,
and the Owner and World Travel shall remain directly and primarily liable under
this Security Agreement and any other Loan Document to which it is a party with
respect to all of the Aircraft Collateral or (b) extend beyond the last day of
the Loan Term. Each Aircraft Lease permitted hereby shall be in writing and
shall expressly provide that: (i) the Aircraft Lease and the lessee's rights
thereunder are subject and subordinate to this Security Agreement and the rights
of the Company and the Collateral Agent hereunder, including, without
limitation, the right of the Company to inspect and take possession of the
Aircraft from time to time, (ii) the lessee agrees to surrender possession of
the Aircraft at the election of the Company (or its assignees) after an Aircraft
Event of Default; (iii) the lessee will use the Aircraft in full compliance with
all of the terms and conditions contained in the Aircraft Security Agreement,
(iv) the lessee waives any right that it might have to any notice of the
Company's (or its assignee's) intention to inspect, take possession of, or
exercise any other right or remedy in respect of the Aircraft under this
Security Agreement, (v) the lessee waives, as against the Company (or its
assignee's), all rights to any set-off, defense, counterclaim, or cross-claim
that it may hold against the Company, and (vi) the lessee acknowledges that,
upon an Aircraft Event of Default it shall have no further rights in and to the
Aircraft; provided, that the Las Vegas Jet Lease shall be deemed to comply with
the terms of this Section 4.2 so long as Las Vegas Jet shall deliver a consent
in form and substance satisfactory to the Required Lenders. Any Aircraft Lease
that does not contain the foregoing language shall not be permitted by this
Section 4.2.

        World Travel shall give the Company and the Collateral Agent prompt, and
in any event within 5 Business Days thereof, written notice of any Aircraft
Lease permitted under this Section 4.2, and shall promptly provide the Company
and the Collateral Agent with a fully executed copy of each document evidencing
such Aircraft Lease, together with a Certificate of a Responsible Officer of the
Owner that such Aircraft Lease complies with this Section 4.2.

        Section 4.3.    Maintenance.    At all times, World Travel shall, at its
own cost and expense:

        (a)  keep, repair, maintain and preserve the Aircraft in good order and
operating condition and repair as existing on the Initial Advance Date, ordinary
wear and tear excepted, and in conformance with (i) prudent industry maintenance
and repair standards, (ii) such maintenance and repair standards used by World
Travel or any of World Travel's Affiliates for similar property owned or leased
by it, and (iii) all Requirements of Law and Insurance Requirements, and in the
event that any Requirement of Law requires any alteration, replacement or
addition of or to any Aircraft Part, and World Travel will conform therewith at
its own expense;

6

--------------------------------------------------------------------------------



        (b)  (i) conduct all scheduled maintenance of the Aircraft in conformity
with World Travel's and World Travel's Affiliates' past practices, and prudent
industry maintenance and repair standards, (including, without limitation, World
Travel's and World Travel's Affiliates' maintenance program for such equipment)
and (ii) maintain such Aircraft so as to preserve its remaining economic useful
life, utility and residual value; and

        (c)  cause the Aircraft to continue to have at all times the capacity
and functional ability to perform, on a continuing basis (subject to normal
interruption in the ordinary course of business for maintenance, inspection,
service, repair and testing) and in commercial operation, the functions for
which it was specifically designed, other than any Casualty pursuant to which
the Company has paid the Casualty Amount or is causing the rebuilding the
affected portion of the Aircraft pursuant to Section 7.1.

        The Owner and World Travel shall prepare and deliver to Company, with
copies to the Collateral Agent, within 30 Business Days prior to the required
date of filing (or, to the extent permissible, file on behalf of Company) any
and all material reports to be filed by Company with any Governmental Authority
by reason of the security interest of the Company in the Aircraft Collateral.
The Company agrees to inform the Owner and World Travel of any request for such
reports received by it. The Owner and World Travel shall maintain or cause to be
maintained, all records, logs and other materials required by any Governmental
Authority (including, without limitation, each applicable Aeronautics Authority
with respect to the Aircraft) having jurisdiction over the Aircraft. The Owner
and World Travel shall permit Company, the Collateral Agent and each Lender to
inspect, during normal business hours and upon notice within 24 hours (so long
as the Aircraft is not in service at such time, in which event 5 Business Days
notice shall be required), the Aircraft Collateral and any and all records, logs
and other materials maintained by the Owner, World Travel or any of World
Travel's Affiliates in respect of the Aircraft Collateral; provided that from
and after the occurrence of an Aircraft Event of Default, all costs and expenses
of Company, the Collateral Agent or any Lender in connection with such
inspection shall be borne by the Owner and World Travel. The Owner and World
Travel hereby waive any right now or hereafter conferred by law to make repairs
on the Aircraft Collateral at the expense of Company.

        In addition to the foregoing provisions of this Section 4.3 World Travel
shall, at its own cost and expense, service, repair, maintain and overhaul, test
or cause the same to be done to the Airframe and each Engine (i) so as to keep
the Airframe and Engines in such operating condition as may be necessary to
enable the airworthiness certification of the Aircraft to be maintained in good
standing at all times under the applicable rules and regulations of the FAA, and
(ii) in accordance with the FAA-approved maintenance program for corporate
aircraft and BMW Rolls Royce engines. The Owner and World Travel shall maintain,
or cause to be maintained, with respect to each Aircraft all records, logs and
other materials required by the Department of Transportation or the FAA or any
other Aeronautics Authority having jurisdiction over the Aircraft to be
maintained in respect of the Aircraft, all such records, logs or materials to be
in the English language, and shall promptly furnish to Company upon Company's
request such information as may be required to enable Company to file any
reports required to be filed with any Authority because of Company's interest in
the Aircraft.

        Section 4.4.    Alterations, Modifications, Etc.    In case the
Aircraft, or any item of equipment, part or appliance therein (each, an
"Aircraft Part") is required to be altered, added to, replaced or modified in
order to comply with any Requirements of Law (a "Required Aircraft Alteration")
pursuant to Sections 4.1 or 4.3 hereof, the Owner and World Travel agree to make
or cause to be made such Required Aircraft Alteration at its own expense. The
Owner and World Travel shall have the right to make any modification, alteration
or improvement to the Aircraft (herein referred to as a "Permitted Aircraft
Modification"), or to remove any Aircraft Part which has become worn out, broken
or obsolete, provided in each case that the Owner and World Travel continue to
be in compliance with Sections 4.1 and 4.3 hereof and that such action will not
materially decrease the economic value of the Aircraft or

7

--------------------------------------------------------------------------------


impair its originally intended use or function or decrease its economic useful
life and in any event, will not decrease the Fair Market Value of the Aircraft
throughout the Loan Term. In the event any Permitted Aircraft Modification
(i) is readily removable without impairing the value or use which the Aircraft
would have had at such time had such Aircraft Part not been affixed or placed to
or on the Aircraft (a "Removable Aircraft Part"), (ii) is not a Required
Aircraft Alteration and (iii) is not an Aircraft Part which replaces any
Aircraft Part originally incorporated or installed in or attached to such
Aircraft Collateral on the date on which such Aircraft Collateral became subject
to this Security Agreement, or any Aircraft Part in replacement of or
substitution for any such original Part (each an "Original Aircraft Part"), any
such Permitted Aircraft Modification, if no Aircraft Event of Default is
continuing, shall be and remain the property of the Owner that is not subject to
the Lien of this Security Agreement and may be removed by the Owner (a "World
Aircraft Part"). To the extent such Permitted Aircraft Modification is not a
Removable Aircraft Part, or is a Required Aircraft Alteration or an Original
Aircraft Part, and, to the extent a Removable Aircraft Part is not the property
of the Owner that is not subject to the Lien of this Security Agreement because
of the continuance of an Aircraft Event of Default, the same shall immediately
and automatically be and become subject to the Lien of this Security Agreement.
Any Required Aircraft Alterations, and any Aircraft Parts installed or
replacements made by the Owner upon any Aircraft Collateral pursuant to its
obligation to maintain and keep the Aircraft Collateral in good order, operating
condition and repair under Section 4.3 (collectively, "Replacement Aircraft
Parts") and all other Parts which become the property of the Owner shall be
considered, in each case, accessions to such Aircraft Collateral and a security
interest therein shall be immediately and automatically vested in Company. All
Replacement Aircraft Parts shall be free and clear of all Liens (other than
Permitted Liens) and shall be in as good an operating condition as, and shall
have a value and utility at least equal to, the Aircraft Parts replaced,
assuming such replaced Aircraft Parts and the Aircraft Collateral were
immediately prior to such replacement or the event or events necessitating such
replacement in the condition and repair required to be maintained by the terms
hereof. Any Aircraft Part at any time removed from any of the Aircraft
Collateral shall remain subject to the interests of Company under the Loan
Documents, no matter where located, until such time as such Aircraft Part shall
be replaced by an Aircraft Part which has been incorporated or installed in or
attached to the Aircraft and which meets the requirements for a Replacement
Aircraft Part specified above. No later than 45 days after the end of each
fiscal quarter of World Travel, World Travel shall deliver to Company, an
Aircraft Security Agreement Supplement evidencing the grant by the Owner and
World Travel of a security interest in such Replacement Aircraft Part to
Company, for each Replacement Aircraft Part not previously evidenced by an
Aircraft Security Agreement Supplement and such other documents in respect of
such Aircraft Part or Aircraft Parts and to the extent, as Company may
reasonably request in order to confirm that a security interest to such Aircraft
Part or Aircraft Parts has passed to Company as hereinabove provided. Any such
Replacement Aircraft Part, regardless of whether evidenced by an Aircraft
Security Agreement Supplement, shall become subject to this Security Agreement
and shall be deemed part of the Aircraft Collateral, for all purposes hereof to
the same extent as the Aircraft Parts originally incorporated or installed in
the Aircraft, and a security interest to such Replacement Aircraft Part shall
thereupon vest in the Company. All replacements pursuant to this Section 4.4
shall be purchased by the Owner or World Travel with its own funds. There shall
be no obligation on the part of the Company to pay for or otherwise finance any
such replacement.

        Section 4.5.    Identifying Numbers and Registration; Legend; Changes;
Inspection.    The Owner and World Travel, each at its own expense, will
(i) cause the Airframe and each Engine to be kept numbered with the
identification numbers as shall be set forth on Schedule A to the applicable
Aircraft Security Agreement Supplement, and (ii) upon the Initial Advance Date,
cause the Aircraft to be duly registered in the name of the Owner under the
Federal Aviation Act and at all times thereafter to remain so registered. Within
10 days after the Initial Advance Date, the Owner shall cause a metal nameplate
identifying the security interest of the Company to be placed in the cockpit of
the Airframe

8

--------------------------------------------------------------------------------


in a location reasonably adjacent to the airworthiness certificate of the
Aircraft, and on each Engine, as follows:

        "WYNN LAS VEGAS, LLC, as Secured Party,
as further assigned to
WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION, as Collateral Agent"

Neither the Owner nor World Travel will allow the name or logo of any Person
other than the Company or its successors or assigns, to be placed on the
Aircraft or any Engine as a designation that might be interpreted as a claim of
ownership or of any interest therein, provided, however, that the name and/or
logo of the Owner, World Travel or any of World Travel's Affiliates may be
placed on the Aircraft.

        Section 4.6.    Liens.    The Owner will not directly or indirectly
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on or with respect to the Aircraft Collateral or any Aircraft Part. The Owner
and World Travel, each at its own expense, will promptly pay, satisfy and
otherwise take such actions as may be necessary to keep the Aircraft Collateral
free and clear of, and to duly discharge or eliminate or bond in a manner
satisfactory to Company, any such Lien not excepted above if the same shall
arise at any time. The Owner and World Travel will notify Company, the
Collateral Agent and each Lender in writing within 5 Business Days upon becoming
aware of any Tax or other Lien (other than any Lien excepted above) that shall
attach to the Aircraft Collateral, and of the full particulars thereof. Without
limiting the foregoing, neither the Owner nor World Travel shall assign or
pledge any of its rights under any Lease to any Person other than Company.

        Section 4.7.    Replacements and Substitutions.    (a) In addition to
the rights of the Owner and World Travel under Section 4.4, the Owner and World
Travel shall have the option at any time to replace any Aircraft Part (a
"Replaced Aircraft Part" or "Replaced Aircraft Parts") with a substitute
Aircraft Part (a "Substitute Aircraft Part" or "Substitute Aircraft Parts"),
subject to the following conditions:

          (i)  no Aircraft Event of Default shall have occurred and be
continuing;

        (ii)  the Substitute Aircraft Part or Substitute Aircraft Parts shall be
the same general type, year of construction (or a later year of construction),
useful life, function, utility, state of repair and operating condition as the
portion of the Replaced Aircraft Part or Replaced Aircraft Parts, must have a
Fair Market Value of not less than the Fair Market Value of the Replaced
Aircraft Part or Replaced Aircraft Parts and be free and clear of any Liens
other than Permitted Liens, as described in the Appraisal delivered on the
Initial Advance Date; and

        (iii)  prior to the date of any such substitution, the Owner and World
Travel shall replace such Replaced Aircraft Part or Replaced Aircraft Parts by
complying with the terms of Section 7.1 to the same extent as if a Casualty or a
series of Casualties had occurred with respect to such Replaced Aircraft Part or
Replaced Aircraft Parts, and the Company shall release its Lien on the Replaced
Aircraft Part or Replaced Aircraft Parts in the same manner as provided in said
Section 7.1.

        (b)  All replacements pursuant to Section 4.7(a) shall be purchased by
the Owner or World Travel with its own funds. There shall be no obligation on
the part of the Company to pay for or otherwise finance any such replacement. No
termination of this Security Agreement with respect to any Aircraft Part as
contemplated by this Section 4.7 shall result in any reduction of World Travel's
obligation to pay the World Liabilities.

9

--------------------------------------------------------------------------------

        (c)  (i) In addition to the rights of the Owner and World Travel under
Section 4.4, the Owner or World Travel shall have the option at any time to
replace the Aircraft with a substitute Aircraft (the "Replacement Aircraft"),
subject to the following conditions:

        (A)  no Aircraft Event of Default shall have occurred and be continuing;

        (B)  the Replacement Aircraft shall be the same general type, year of
construction (or a later year of construction), useful life, function, utility,
state of repair and operating condition as the Aircraft, must have a Fair Market
Value of not less than the Allocated Aircraft Value and be free and clear of any
Liens other than Permitted Liens, as described in the Appraisal delivered on the
Initial Advance Date; and

        (C)  prior to the date of any such substitution, the Owner or World
Travel shall replace the Aircraft by complying with the terms of Section 7.1 to
the same extent as if a Casualty or a series of Casualties had occurred with
respect to the Aircraft, and the Company shall release its Lien on the Aircraft
in the same manner as provided in said Section 7.1.

        (ii)  All replacements pursuant to Section 4.7(c) shall be purchased by
the Owner or World Travel with (i) its or World Travel's own funds,
(ii) proceeds from the sale of the Aircraft and (iii) Replacement Aircraft
Indebtedness approved by the Lenders. No termination of this Security Agreement
with respect to the Aircraft as contemplated by this Section 4.7 shall result in
any reduction of World Travel's obligation to pay the World Liabilities.

        Section 4.8.    Amendments.    Neither the Owner nor World Travel will,
without the prior written consent of the Collateral Agent, directly or
indirectly, agree to any amendment, waiver or termination of the Aircraft
Operating Agreement or the Aircraft Trust; provided, however, any amendment,
waiver or termination of the Aircraft Trust that would affect the registration
of the Aircraft with the FAA and any amendment of the Aircraft Operating
Agreement that would affect the subordination of the Aircraft Operating
Agreement to this Security Agreement or allow World Travel to use or operate the
Aircraft in violation of the requirements contained in this Security Agreement,
must also be approved in writing by the Required Lenders holding 50% or more of
the aggregate Credit Exposure of the Lenders whose Loans were used to refinance
the Aircraft.

SECTION 5.    CERTIFICATE, SCHEDULES AND REPORTS.

        The Owner and World Travel will from time to time, as the Company or any
Lender may reasonably request, deliver to the Company, the Collateral Agent and
the Lenders such schedules, certificates and reports respecting all or any of
the Aircraft Collateral at the time subject to the security interest hereunder,
and the items or amounts received by the Owner in full or partial payment or
otherwise as proceeds of any of the Aircraft Collateral, all to such extent as
the Company may request. Any such schedule, certificate or report shall be
executed by a duly authorized officer of the Owner and shall be in such form and
detail as the Company, at the direction of the Required Lenders, may reasonably
specify.

SECTION 6.    ADDITIONAL AGREEMENTS OF THE OWNER AND WORLD TRAVEL.

        The Owner and World Travel agree, that, until all of the World
Liabilities are paid in full, the Owner and World Travel will perform and
fulfill each of the following agreements:

        (a)  The Owner (1) will execute such financing statements, continuation
statements or amendments thereof or supplements thereto and other documents (and
World Travel will pay the cost of filing or recording the same in all public
offices deemed necessary by the Company) and do such other acts and things, all
as the Company may from time to time request, to establish and maintain a valid
first security interest in the Aircraft Collateral to secure the payment of the
World Liabilities, including, without limitation, deposit with the Company of
any certificate of title issuable with respect to any of the Aircraft Collateral
and notation thereon of the security interest

10

--------------------------------------------------------------------------------

hereunder (and any carbon, photographic or other reproduction of this Security
Agreement or of any such financing statement shall be sufficient for filing as a
financing statement) and (2) will, at the Initial Advance Date, provide, or will
cause to be provided, to the Company, the Lenders and the Collateral Agent an
opinion of counsel (which may be the opinion of the general counsel/chief legal
officer of World Travel) stating that, in the opinion of such counsel, this
Security Agreement and the FAA and UCC filings and other agreements or documents
executed in connection with this Security Agreement have been, and remain,
properly recorded or filed for record so as to make effective of record the lien
intended to be created hereby and thereby.

        (b)  The Owner will not change its name, change its organizational
structure, resign as trustee under the Aircraft Trust Agreement or do business
under any other names without at least 25 days' prior written notice thereof
from World Travel shall have been delivered to the Company, Lenders and the
Collateral Agent and will not change the location of their principal executive
offices or places of business, except for a change to another location within
the continental limits of the United States of America and within a jurisdiction
in which the UCC is in effect, of which the Company, Lenders and the Collateral
Agent shall have been given at least 25 days' prior written notice by World
Travel.

        (c)  World Travel will reimburse the Company, the Collateral Agent and
Lenders upon demand for all reasonable costs and expenses, including reasonable
attorney's fees and legal expenses (including allocated costs of internal
counsel), incurred by the Company or the Collateral Agent in seeking to collect
or enforce any right under this Security Agreement or the Aircraft Collateral
and, in case of an Aircraft Event of Default, in seeking to collect payments of
principal, premium, if any, and interest on the Intercompany Note and all other
World Liabilities and to enforce rights hereunder, including expenses of any
repairs to any realty or other property to which any of the Aircraft Collateral
may be affixed or be a part.

        (d)  The Owner will remain a "citizen of the United States" pursuant to
49 U.S.C. Section 40102(a)(15).

SECTION 7.    RISK OF LOSS; INSURANCE.

        Section 7.1.    Casualty.    Upon the occurrence of a Casualty with
respect to the Airframe or an Engine, the Owner shall give the Company, the
Lenders and Collateral Agent prompt notice thereof (an "Aircraft Casualty
Notice").

        The Company, upon receipt of the Aircraft Casualty Notice, may specify
whether it shall:

        (a)  demand that the Owner pay to Company the Casualty Amount of the
Airframe or Engines suffering such Casualty, together with all other Interest
then due and owing and, if such amount is paid on a date which is not a Payment
Date, an amount equal to the Applicable Administrative Charge with respect to
such Casualty Amount on the Casualty Settlement Date; or

        (b)  permit the Owner to elect to replace the Airframe or an Engine with
respect to which the Casualty has occurred pursuant to the following provisions
of this Section 7.1, provided that upon the occurrence and during the
continuance of a Default or an Aircraft Event of Default or in the event such
Casualty is pursuant to the last sentence of the definition thereof, Company
shall be obligated, at the option of the Required Lenders, to require the
payments referred to in clause (a) above and shall not be entitled to offer any
right of election of replacement pursuant to this clause (b).

        If Company has elected, or is obligated, to demand payment of the
Casualty Amount pursuant to clause (a) above, World Travel shall continue to
make all payments of interest due under the Intercompany Note until and
including the Casualty Settlement Date. Upon payment of the Casualty Amount in
respect of the Airframe or an Engine suffering Casualty on such Casualty
Settlement Date

11

--------------------------------------------------------------------------------

together with all Interest then due and owing and the application thereof
pursuant to Section 3.8 of the Loan Agreement, the remaining interest and
principal under the Intercompany Note shall be reduced by an amount equal to the
product of the scheduled amount of each such payment (determined in each case
prior to the receipt of such Casualty Amount), multiplied by the Item Value
Fraction of the Airframe or Engine with respect to which the Casualty suffering
such Casualty or series of Casualties.

        Airframe Replacements—If the Owner elects (by written notice delivered
to the Company within 10 Business Days of the Casualty) to replace the Airframe
suffering a Casualty, and such replacement is permitted under the foregoing
clause (b), the Owner may make subject to this Security Agreement, not later
than the Casualty Settlement Date with respect to such Airframe, a Replacement
Airframe meeting the suitability standards set forth in Section 8.1 of the Loan
Agreement. World Travel shall cause such documents, opinions and deliveries as
set forth in Section 8.1 of the Loan Agreement to be executed and delivered to
Company in order to subject such Replacement Airframe to this Security
Agreement, and upon such execution and delivery and the receipt by Company, such
Replacement Airframe shall be deemed an "Airframe" for all purposes hereof.

        Engine Replacements—If the Owner elects (by written notice delivered to
the Company within 10 Business Days of the Casualty) to replace an Engine
suffering a Casualty, and such replacement is permitted under the foregoing
clause (b), the Owner may make subject to this Security Agreement, not later
than the Casualty Settlement Date with respect to such Engine, a Replacement
Engine meeting the suitability standards hereinafter set forth in Section 8.1 of
the Loan Agreement. World Travel shall cause such documents, opinions and
deliveries as set forth in Section 8.1 of the Loan Agreement to be executed and
delivered to Company in order to subject such Replacement Engine to this
Security Agreement, and upon such execution and delivery and the receipt by the
Company, such Replacement Engine shall be deemed an "Engine" for all purposes
hereof.

        Subject to the terms of the Loan Agreement, if (i) the Company has
received the amount payable with respect to the Casualty and all other amounts
due, or (ii) the Airframe or Engines have been substituted in accordance
herewith, and, in each case, no Default or Aircraft Event of Default exists, the
Owner shall be entitled to receive from the Company the proceeds of any recovery
in respect of the Airframe or Engines from insurance or otherwise, to the extent
recovered by Company, subject to the rights of any insurer insuring the Airframe
or Engines as provided herein. In such event, the Company shall execute and
deliver to the Owner, or to its assignee or nominee, a release for the Airframe
or Engines, and such other documents as may be required to release the Airframe
or Engines from the terms of this Security Agreement, in such form as may
reasonably be requested by the Owner. All fees, costs and expenses relating to a
substitution as described herein shall be borne by the Owner. Except as
otherwise provided in this Section 7.1, the Owner shall not be released from its
obligations hereunder in the event of, and shall bear the risk of, any Casualty
to any Airframe or Engine prior to or during the term of the Intercompany Note
and thereafter until all of the Owner's obligations hereunder are fully
performed.

        Subject to the terms of the Loan Agreement, any payments (including,
without limitation, insurance proceeds) received at any time by Company from any
Authority or other party with respect to any loss or damage to any Airframe or
Engines not constituting a Casualty (i) up to $500,000, shall be paid to the
Owner, so long as no Default or Aircraft Event of Default shall have occurred
and be continuing, for application to repair or replacement of property in
accordance with Sections 7.1 and 4.3 or (ii) in excess of $500,000, shall be
held by Collateral Agent and applied directly in payment of repairs or for
replacement of property in accordance with the provisions of Sections 7.1 and
4.3, if not already paid by the Owner, or if already paid by Company and no
Default or Aircraft Event of Default shall have occurred and be continuing,
shall be applied to reimburse the Owner for such payment, and any balance
remaining after compliance with said Sections with respect to such loss or
damage shall be retained by or disbursed to (as applicable) the Owner.

12

--------------------------------------------------------------------------------


        THE OWNER HEREBY ASSUMES ALL RISK OF LOSS, DAMAGE, THEFT, TAKING,
DESTRUCTION, CONFISCATION, REQUISITION, COMMANDEERING, TAKING BY EMINENT DOMAIN
OR CONDEMNATION, PARTIAL OR COMPLETE, OF OR TO THE AIRFRAME AND ENGINES, HOWEVER
CAUSED OR OCCASIONED, SUCH RISK TO BE BORNE BY THE OWNER WITH RESPECT TO THE
AIRFRAME AND ENGINES. THE OWNER AND WORLD TRAVEL AGREE THAT NO OCCURRENCE
SPECIFIED IN THE PRECEDING SENTENCE SHALL IMPAIR, IN WHOLE OR IN PART, ANY
OBLIGATION OF WORLD TRAVEL UNDER THE WORLD LIABILITIES.

        Section 7.2.    Insurance Coverages.    To the extent not otherwise
maintained by the Company pursuant to Section 8.2 of the Loan Agreement, World
Travel shall at all times, at its expense, cause to be carried and maintained
with financially sound and reputable insurers, insurance against loss or damage
to the Aircraft, of the kinds and in the amounts to be maintained with respect
to the Aircraft pursuant to Section 8.2 of the Loan Agreement.

        Nothing in this Section 7.2 shall prohibit Lenders or Collateral Agent
from obtaining insurance for its own account and at its own expense and any
proceeds payable thereunder shall be payable as provided in the insurance policy
relating thereto, provided that no such insurance may be obtained which would
limit or otherwise adversely affect the coverage or payment of any insurance
required to be obtained or maintained by Company pursuant to this Section 7.2.

        Section 7.3.    Insurance Certificates and Policies.    To the extent
not performed by the Company pursuant to the Loan Agreement, prior to the
Initial Advance Date, and thereafter not less than 20 days prior to the
expiration dates of the expiring policies theretofore delivered pursuant to
Section 7.2, the Owner and World Travel shall deliver to Collateral Agent and
the Lenders certificates issued by the insurer(s) or insurance broker(s) for the
insurance maintained pursuant to Section 7.2 together with a copy of the
insurance policies; provided, however, that if the delivery of any certificate
is delayed, Company shall not be deemed to be in violation of the obligation to
deliver such certificate if, within such 20 day period, Company delivers an
executed binder with respect thereto and thereafter delivers the certificate
upon receipt thereof.

SECTION 8.    DEFAULTS AND REMEDIES.

        Section 8.1.    Defaults.    (a) The occurrence, or the existence of any
Event of Default under the Loan Agreement, shall constitute an "Aircraft Event
of Default" hereunder.

        (b)  With respect to the Aircraft Collateral, upon the occurrence and
during the continuation of any Aircraft Event of Default hereunder, the Company
shall have, in addition to all other rights provided herein or by law, the
rights and remedies of a secured party under the FAA or the UCC (regardless of
whether the UCC is the law of the jurisdiction where the rights or remedies are
asserted and regardless of whether the UCC applies to the affected Aircraft
Collateral), and further the Company may, without demand and without
advertisement, notice, hearing or process of law, all of which the Owner and
World Travel hereby waive, at any time or times, sell and deliver any or all
Aircraft Collateral held by or for it at public or private sale, for cash, upon
credit or otherwise, at such prices and upon such terms as the Company deems
advisable, in its sole discretion, provided that said disposition complies with
any and all Requirements of Law. In addition to all other sums due the Company,
the Collateral Agent or any Lender, World Travel shall pay the Company, the
Collateral Agent and any Lender all costs and expenses incurred by the Company,
the Collateral Agent or such Lender, including a reasonable allowance for
attorneys' fees and court costs, in obtaining, liquidating or enforcing payment
of Aircraft Collateral or World Liabilities or in the prosecution or defense of
any action or proceeding by or against the Company, the Collateral Agent, such
Lender or the Owner concerning any matter arising out of or connected with this
Security Agreement or the Aircraft Collateral or World Liabilities, including
without limitation any of the foregoing arising in, arising under or related to
a case under the United States Bankruptcy Code (or any successor statute). Any
requirement of reasonable notice shall be met if such notice is personally
served on or mailed, postage prepaid, to the Owner in accordance with Section 4
hereof at least 10 days before the time of sale or

13

--------------------------------------------------------------------------------


other event giving rise to the requirement of such notice; however, no
notification need be given to the Owner if the Owner has signed, after an
Aircraft Event of Default hereunder has occurred, a statement renouncing any
right to notification of sale or other intended disposition. The Company shall
not be obligated to make any sale or other disposition of the Aircraft
Collateral regardless of notice having been given. The Company, the Collateral
Agent or any Lender may be the purchaser at any such sale. To the extent
permitted by applicable law, the Owner hereby waives all of its rights of
redemption from any such sale. Subject to the provisions of applicable law, the
Company may postpone or cause the postponement of the sale of all or any portion
of the Aircraft Collateral by announcement at the time and place of such sale,
and such sale may, without further notice, be made at the time and place to
which the sale was postponed or the Company may further postpone such sale by
announcement made at such time and place.

        (c)  With respect to all of the Aircraft Collateral, without in any way
limiting the foregoing, the Company shall, upon the occurrence and during the
continuation of any Aircraft Event of Default hereunder, have the right, in
addition to all other rights provided herein or by law, to take physical
possession of any and all of the Aircraft Collateral and anything found therein,
the right for that purpose to enter without legal process any premises where
such Aircraft Collateral may be found (provided such entry be done lawfully),
and the right to maintain such possession on the Owner's or World Travel's
premises (the Owner and World Travel hereby agreeing to lease such premises
without cost or expense to the Company or its designee if the Company so
requests) or to remove the Aircraft Collateral or any part thereof to such other
places as the Company may desire. Upon the occurrence and during the
continuation of any Aircraft Event of Default hereunder, the Owner and World
Travel shall, upon the Company's demand, assemble the Aircraft Collateral and
make it available to the Company at a place designated by the Company. If the
Company exercises its right to take possession of the Aircraft Collateral, the
Owner and World Travel shall also at its expense perform any and all other steps
reasonably requested by the Company to preserve and protect the security
interest hereby granted in such Aircraft Collateral, such as placing and
maintaining signs indicating the security interest of the Company, appointing
overseers for such Aircraft Collateral and maintaining inventory records.

        (d)  Failure by the Company to exercise any right, remedy or option
under this Security Agreement or any other agreement between the Owner and the
Company or provided by law, or delay by the Company in exercising the same,
shall not operate as a waiver; no waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated. Neither the Company
nor any party acting as attorney for the Company shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct. The rights and remedies
of the Company and the Lenders under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Company or the Lenders may
have.

        Section 8.2.    Sale of Aircraft Collateral.    In addition to the
remedies set forth in Section 8.1, if any Aircraft Event of Default shall occur,
Company may, but is not required to, sell the Aircraft Collateral in one or more
sales. Any Lender, the Collateral Agent or the Company may purchase all or any
part of the Aircraft Collateral at such sale. The Owner acknowledges that sales
for cash or on credit to a wholesaler, retailer or user of such Aircraft
Collateral, or at public or private auction, are all commercially reasonable.
Any notice required by law of intended disposition by Company shall be deemed
reasonably and properly given if given at least 10 days before such disposition.

        Section 8.3.    Application of Sale Proceeds.    All payments received
and amounts held or realized by Company at any time when an Aircraft Event of
Default shall be continuing as well as all payments or amounts then held or
thereafter received by Company and the proceeds of sale pursuant to Section 8.2
shall be distributed to the Company for distribution in accordance with
Section 3.8 of the Loan Agreement.

14

--------------------------------------------------------------------------------


        Section 8.4.    Power of Attorney.    The Owner unconditionally and
irrevocably appoints Company as its true and lawful attorney-in-fact, with full
power of substitution, to the extent permitted by Requirements of Law, in its
name and stead and on its behalf, solely for the purpose of effectuating any
sale, assignment, transfer or delivery under this Section 8, if an Aircraft
Event of Default occurs and is continuing, whether pursuant to foreclosure or
power of sale or otherwise, and in connection therewith and during an Aircraft
Event of Default to execute and deliver all such deeds, bills of sale,
assignments, releases (including releases of this Security Agreement on the
records of any Authority) and other proper instruments as Company may reasonably
consider necessary or appropriate. The Owner ratifies and confirms all that such
attorney or any substitute shall lawfully do by virtue hereof. If requested by
Company or any purchaser, the Owner shall ratify and confirm any such lawful
sale, assignment, transfer or delivery by executing and delivering to Company or
such purchaser, all deeds, bills of sale, assignments, releases and other proper
instruments to effect such ratification and confirmation as may be designated in
any such request.

        Section 8.5.    Remedies Cumulative; Consents.    To the extent
permitted by, and subject to the mandatory requirements of any Requirements of
Law, each and every right, power and remedy herein specifically given to Company
or otherwise in this Agreement shall be cumulative and shall be in addition to
every other right, power and remedy herein specifically given or now or
hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Company, and the exercise or the beginning of the exercise of any
power or remedy shall not be construed to be a waiver of the right to exercise
at the same time or thereafter any right, power or remedy. Company's or the
Lender's consent to any request made by the Owner shall not be deemed to
constitute or preclude the necessity for obtaining Company's or the Lenders'
consent in the future to all similar requests. To the extent permitted by any
Requirements of Law, the Owner hereby waives any rights now or hereafter
conferred by statute or otherwise that may require Company or the Lenders to
sell, lease or otherwise use the Aircraft or any part thereof in mitigation of
Company's, or the Lenders' damages upon the occurrence of an Aircraft Event of
Default or that may otherwise limit or modify any of Company's or the Lenders'
rights hereunder.

        Section 8.6.    Allocation of Aircraft Collateral.    All cash proceeds
received by the Company in respect of any sale of, collection from, or other
realization upon all or any part of the Aircraft Collateral shall be held by the
Company, and shall be promptly paid over by the Company to the Collateral Agent
to be distributed in accordance with the terms of Section 3.8 of the Loan
Agreement.

SECTION 9.    GENERAL PROVISIONS.

        Section 9.1.    Document.    This Security Agreement and the
Intercompany Note are executed pursuant to the Loan Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions the Loan Agreement.

        Section 9.2.    Amendments; Etc.    No amendment to or waiver of any
provision of this Security Agreement nor consent to any departure by the Owner
or World Travel herefrom, shall in any event be effective unless the same shall
be in writing and signed by the Company, with the consent of the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

        Section 9.3.    Notices.    All notices and other communications
provided for hereunder shall be in writing (including telegraphic and facsimile
communication) and, if to the Collateral Agent or the Lenders, delivered in
accordance with Section 13.6 of the Loan Agreement, or in the case of the
Company the Owner or World Travel, delivered to the respective addresses as set
forth beneath each party's name on the signature pages hereto.

15

--------------------------------------------------------------------------------


        Section 9.4.    Section Captions.    Section captions used in this
Security Agreement are for convenience of reference only, and shall not affect
the construction of this Security Agreement.

        Section 9.5.    Severability; No Waiver.    Wherever possible each
provision of this Security Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Security Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Security Agreement. No delay on the part of the Company in the exercise
of any right or remedy shall operate as a waiver thereof, and no single or
partial exercise by the Company of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy.

        Section 9.6.    Governing Law.    THIS SECURITY AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL
BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

        Section 9.7.    Counterparts.    This Security Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of which shall together constitute but one and the same agreement.

        Section 9.8.    Risk of Loss.    AS BETWEEN THE OWNER AND THE COLLATERAL
AGENT, AS ASSIGNEE OF THE COMPANY, THE OWNER HEREBY ASSUMES ALL RISK OF LOSS,
DAMAGE, THEFT, TAKING, DESTRUCTION, CONFISCATION, REQUISITION, COMMANDEERING,
TAKING BY EMINENT DOMAIN OR CONDEMNATION, PARTIAL OR COMPLETE, OF OR TO THE
AIRFRAME AND EACH ENGINE, HOWEVER CAUSED OR OCCASIONED, SUCH RISK TO BE BORNE BY
THE OWNER WITH RESPECT TO THE AIRFRAME AND EACH ENGINE. THE OWNER AGREES THAT NO
OCCURRENCE SPECIFIED IN THE PRECEDING SENTENCE SHALL IMPAIR, IN WHOLE OR IN
PART, ANY OBLIGATION OF THE OWNER UNDER THIS SECURITY AGREEMENT.

16

--------------------------------------------------------------------------------


        Section 9.9.    Principal Waivers.    All signers and endorsers hereof
are to be regarded as principals hereunder, jointly and severally, if more than
one. Nothing contained herein shall require the Company or the Collateral Agent,
as assignee of the Company, as a condition to exercising and of its rights or
remedies hereunder, to first seek or exhaust any remedy against World Travel,
its successors or assigns, or any other person obligated with respect to the
World Liabilities, or to first foreclose, or exhaust or proceed against any
other collateral or security which may be given to secure any of the World
Liabilities. The Owner agrees that its liabilities and obligations under this
and any other Loan Documents are unconditional, irrespective of and unaffected
by any of the following actions or circumstances (regardless of any notice to or
consent of the Owner or the Collateral Agent): (i) any extension, renewal,
amendment, change, waiver, or other modification of any of the Loan Documents or
the Intercompany Note, (ii) the absence of, or delay in, any action to enforce
the terms of any Loan Document, the Intercompany Note or this Security
Agreement, (iii) the Company's or the Collateral Agent's failure or delay in
obtaining any guaranty or other collateral securing the World Liabilities,
(iv) the release of, or extension of time for payment or performance by, or any
other indulgence granted to World Travel or any other person with respect to the
World Liabilities, by operation of law or otherwise, (v) the existence, value,
condition, loss, subordination, or release (with or without substitution) of, or
failure to have title to or perfect and maintain a security interest in, any
other collateral, or the time, place and manner of any sale or other disposition
of any other collateral given in connection with the World Liabilities,
(vi) World Travel's voluntary or involuntary bankruptcy, assignment for the
benefit of creditors, reorganization, or similar proceedings affecting World
Travel or its assets, or (vii) any other action or circumstances which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor. The Owner warrants that it has adequate means to obtain from World
Travel on a continuing basis financial data and other information regarding
World Travel and is not relying upon the Company or the Collateral Agent to
provide any such data or other information. Except as expressly provided herein,
the Owner waives presentment, demand for payment, notice of nonpayment, protest,
notice of protest, and notice of dishonor of the Intercompany Note or of any of
the World Liabilities secured hereby.

[Signature Pages Begin on Next Page]

17

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Security Agreement has been duly executed as of
the day and year first above written.


 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, except as expressly set forth herein, but solely as trustee, as Owner
 
By:
/s/  C. SCOTT NIELSEN      

--------------------------------------------------------------------------------

  Name: C. Scott Nielsen   Title: Vice President


 
 
Notice Address:
299 Main Street, 12th Fl.
Salt Lake City, UT 84111
 
 
Attention:
Corporate Trust Services     Telephone: (801) 246-5630     Telefacsimile:
(801) 246-5053

18

--------------------------------------------------------------------------------


 
 
WORLD TRAVEL, LLC,
a Nevada limited liability company, as Trustor under the Aircraft Trust
 
 
By:
WYNN LAS VEGAS, LLC,
a Nevada limited liability company, its sole member
 
 
 
By:
WYNN RESORTS HOLDINGS, LLC,
a Nevada limited liability company, its sole member
 
 
 
 
By:
VALVINO LAMORE, LLC,
a Nevada limited liability company, its sole member
 
 
 
 
 
By:
WYNN RESORTS, LIMITED,
a Nevada corporation, its sole member

 

 

 

 

 

 

By:

/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------

              Name: Marc H. Rubinstein
Title: Sr. Vice President,
        General Counsel & Secretary


 
Notice Address:
 
Attention:
Telephone:
Telefacsimile:

19

--------------------------------------------------------------------------------

ACCEPTED AS OF THE DATE FIRST WRITTEN ABOVE


 
 
WYNN LAS VEGAS, LLC,
a Nevada limited liability company, as the Borrower
 
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
 
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company, its sole member
 
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation, its sole member

 

 

 

 

 

By:

/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------

Name: Marc H. Rubinstein
Title: Senior Vice President, General Counsel & Secretary



 

Notice Address:

 

Attention:
Telephone:
Telefacsimile:

20

--------------------------------------------------------------------------------


SCHEDULE A TO
SECURITY AGREEMENT


DESCRIPTION OF AIRCRAFT COLLATERAL


        One Bombardier Inc. model BD-700-1A10 Global Express aircraft bearing
manufacturer's serial number 9065 and Federal Aviation Administration
Registration Number N711SW (formerly N789TP), including two BMW Rolls Royce BR
710A2-20/01 engines bearing manufacturer's serial numbers 12243 and 12244.

--------------------------------------------------------------------------------


EXHIBIT A
SECURITY AGREEMENT SUPPLEMENT


--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.13



AIRCRAFT SECURITY AGREEMENT Dated as of October 30, 2002 Among WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity, but solely as
Trustee, WORLD TRAVEL, LLC and WYNN LAS VEGAS, LLC
TABLE OF CONTENTS

SCHEDULE A TO SECURITY AGREEMENT



DESCRIPTION OF AIRCRAFT COLLATERAL

EXHIBIT A SECURITY AGREEMENT SUPPLEMENT

